
	
		I
		112th CONGRESS
		1st Session
		H. R. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prevent the
		  election practice known as caging, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Caging Prohibition Act of 2011.
		2.Voter caging and
			 other questionable challenges prohibited
			(a)In
			 GeneralChapter 29 of title 18, United States Code is amended by
			 adding at the end the following:
				
					612.Voter caging
				and other questionable challenges
						(a)DefinitionsIn
				this section—
							(1)the term voter caging document
				means—
								(A)a nonforwardable
				document that is returned to the sender or a third party as undelivered or
				undeliverable despite an attempt to deliver such document to the address of a
				registered voter or applicant; or
								(B)any document with
				instructions to an addressee that the document be returned to the sender or a
				third party but is not so returned, despite an attempt to deliver such document
				to the address of a registered voter or applicant, unless at least two Federal
				election cycles have passed since the date of the attempted delivery;
								(2)the term
				voter caging list means a list of individuals compiled from voter
				caging documents; and
							(3)the term
				unverified match list means a list produced by matching the
				information of registered voters or applicants for voter registration to a list
				of individuals who are ineligible to vote in the registrar’s jurisdiction, by
				virtue of death, conviction, change of address, or otherwise; unless one of the
				pieces of information matched includes a signature, photograph, or unique
				identifying number ensuring that the information from each source refers to the
				same individual.
							(b)Prohibition
				Against Voter CagingNo State
				or local election official shall prevent an individual from registering or
				voting in any election for Federal office, or permit in connection with any
				election for Federal office a formal challenge under State law to an
				individual’s registration status or eligibility to vote, if the basis for such
				decision is evidence consisting of—
							(1)a voter caging
				document or voter caging list;
							(2)an unverified
				match list;
							(3)an error or omission on any record or paper
				relating to any application, registration, or other act requisite to voting, if
				such error or omission is not material to an individual’s eligibility to vote
				under section 2004 of the Revised Statutes, as amended (42 U.S.C.
				1971(a)(2)(B)); or
							(4)any other evidence
				so designated for purposes of this section by the Election Assistance
				Commission,
							except
				that the election official may use such evidence if it is corroborated by
				independent evidence of the individual’s ineligibility to register or vote.(c)Requirements For
				Challenges by Persons Other Than Election Officials
							(1)Attestation of
				first-hand knowledge of ineligibilityNo person, other than a State or local
				election official, shall submit a formal challenge to an individual’s
				eligibility to register to vote in an election for Federal office or to vote in
				an election for Federal office unless that challenge is supported by personal,
				first-hand knowledge regarding the grounds for ineligibility which is—
								(A)documented in
				writing; and
								(B)subject to an oath
				or attestation under penalty of perjury that the individual who is the subject
				of the challenge is ineligible to register to vote or vote in that
				election.
								(2)Prohibiting
				challenges based on certain evidenceNo person, other than a State or local
				election official, shall submit a formal challenge to an individual’s
				eligibility to register to vote in an election for Federal office or to vote in
				an election for Federal office if the basis for such challenge is evidence
				consisting of—
								(A)a voter caging
				document or voter caging list;
								(B)an unverified
				match list;
								(C)an error or
				omission on any record or paper relating to any application, registration, or
				other act requisite to voting, if such error or omission is not material to an
				individual’s eligibility to vote under section 2004 of the Revised Statutes, as
				amended (42 U.S.C. 1971(a)(2)(B)); or
								(D)any other evidence so designated for
				purposes of this section by the Election Assistance Commission.
								(d)Penalties for
				Knowing MisconductWhoever
				knowingly challenges the eligibility of one or more individuals to register or
				vote or knowingly causes the eligibility of such individuals to be challenged
				in violation of this section with the intent that one or more eligible voters
				be disqualified, shall be fined under this title or imprisoned not more than 5
				years, or both, for each such violation. Each violation shall be a separate
				offense.
						(e)No Effect on
				Related LawsNothing in this
				section is intended to override the protections of the National Voter
				Registration Act of 1993 (42 U.S.C. 1973gg et seq.) or to affect the Voting
				Rights Act of 1965 (42 U.S.C. 1973 et
				seq.).
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 29 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						612. Voter caging and other questionable
				challenges.
					
					.
			3.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act and the
			 amendments made by this Act, and the application of the provisions to any
			 person or circumstance, shall not be affected by the holding.
		
